Case: 5:20-cv-00499-DCR Doc #: 21 Filed: 08/26/21 Page: 1 of 15 - Page ID#: 619




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

    KIMBERLY GOOTEE,                                 )
                                                     )
           Plaintiff,                                )     Civil Action No. 5: 20-499-DCR
                                                     )
    V.                                               )
                                                     )
    KILOLO KIJAKAZI,                                 )     MEMORANDUM OPINION
    Acting Commissioner of Social Security, 1        )         AND ORDER
                                                     )
           Defendant.                                )


                                        *** *** *** ***

         Plaintiff Kimberly Gootee appeals the Commissioner of Social Security’s denial of her

claim for disability insurance benefits. Specifically, she contends that the ALJ’s decision is

contrary to the opinions of the treating and examining physicians and the vocational expert.

Gootee also argues that the ALJ did not properly evaluate her subjective complaints of pain.

However, upon review of the record, the Court finds that the ALJ’s decision was based upon

substantial evidence and that he correctly applied applicable rules and regulations. As a result,

the Commissioner’s decision will be affirmed.

                                                I.

         Gootee filed the instant application for disability insurance benefits (“DIB”) on January

17, 2018, alleging a disability beginning on May 31, 2017. [Tr. 202] Her claim was denied

initially on May 24, 2018, and upon reconsideration on August 20, 2018. [Tr. 120, 125] ALJ


1
      Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kijakazi is substituted as the
defendant in this suit.
                                               -1-
Case: 5:20-cv-00499-DCR Doc #: 21 Filed: 08/26/21 Page: 2 of 15 - Page ID#: 620




Jerry Lovitt held an administrative hearing on October 11, 2019. [Tr. 45-85] On November

5, 2019, he issued a written opinion denying benefits. [Tr. 2-38] The Appeals Council denied

Gootee’s request for review on September 4, 2020. [Tr. 13-17] Accordingly, this matter is

ripe for judicial review. See 42 U.S.C. § 405(g).

                                              II.

       The plaintiff was 56 years-old at the time of the ALJ’s decision. She was married and

lived with her husband, who receives Social Security disability benefits. The couple also live

with their four school-aged grandchildren, of whom they had been awarded permanent

custody. Gootee obtained her GED and most recently worked in 2017 in customer service for

a durable medical equipment provider. [Tr. 57] She was terminated from that position after

losing her temper during a customer’s phone call.

       Gootee contends she became unable to work around that same time based on a variety

of medical problems. She complains of low back pain and uncontrolled diabetes, resulting in

diabetic neuropathy of her lower extremities. Gootee asserts that she is unable to stand or walk

for any significant period of time due to these issues. She also reports suffering from

debilitating mental issues which prevent her from concentrating or dealing with stress. [Tr.

74]

       John Belanger, M.D., was Gootee’s primary care provider at times relevant to this

matter. Treatment notes from 2016 through 2018 indicate that Dr. Belanger treated Gootee for

diabetes. In July 2016, Belanger described the condition as “type 2 diabetes mellitus without

complication, without long-term current use of insulin.” [Tr. 401] By October 2016, Dr.

Belanger noted that Gootee’s fasting salivary glucose was running above 400 and she

complained of burning and tingling in her feet. [Tr. 395] Belanger indicated that Gootee’s
                                             -2-
Case: 5:20-cv-00499-DCR Doc #: 21 Filed: 08/26/21 Page: 3 of 15 - Page ID#: 621




diabetes was very poorly controlled at that time due to noncompliance with medication and

diet. He advised Gootee to “stop sugar” and prescribed Januvia. [Tr. 398]

       Gootee saw Dr. Belanger in February 2017 for a diabetes follow-up, as well as

complaints of panic attacks. [Tr. 385] She reported that she was no longer eating sweets and

her fasting salivary glucose was in the 200s. Gootee advised Belanger that she recently

discovered that her job was going to end which triggered a recurrence of panic attacks she

experienced following a traumatic experience 15 years prior. She reported poor sleep and loss

of appetite, but denied symptoms of depression or suicidal ideation. [Tr. 385] Belanger

prescribed alprazolam for short term use as well as citalopram. [Tr. 387] Gootee reported in

August 2017 that she never took the citalopram and was not adhering to Dr. Belanger’s dietary

recommendations. [Tr. 379]

       Dr. Belanger noted at the time of Gootee’s November 2017 check-up that the claimant

was non-compliant with exercise and diet recommendations and that she was still smoking.

[Tr. 373] Her blood sugar ran between 170 and 200 and Gootee continued to complain of

panic attacks. Belanger encouraged her to be compliant with diabetes management and

prescribed Cymbalta. In May 2018, Gootee reported that she had been very stressed out and

her blood sugar was running in the 300s. She had stopped taking Cymbalta but had started

seeing a therapist. [Tr. 367]

       Gootee’s most recent lumbar imaging was performed in October 2014. [Tr. 327] It

revealed mild foraminal narrowing at L5-S1 due to spurring and a mild disc bulge. A chest x-

ray was conducted in July 2016 following complaints of chest pain, with normal reulsts. An

EKG and stress test indicated poor exercise tolerance but no evidence of ischemia. [Tr. 332-



                                            -3-
Case: 5:20-cv-00499-DCR Doc #: 21 Filed: 08/26/21 Page: 4 of 15 - Page ID#: 622




35] On September 26, 2017, a diabetic eye exam indicated that Gootee had 20/20 vision and

did not reveal diabetic retinopathy. [Tr. 405]

       Gootee was treated twice by Randall Hall, DPM, at Bluegrass Foot and Ankle Clinic.

[Tr. 428] In April 2018, Hall observed that Gootee did not have any wounds on her feet and

her lower extremity strength was normal. However, she did have diminished sensation and

tenderness bilaterally. Hall cast Gootee for custom orthotics and prescribed gabapentin.

Gootee returned to Hall in February 2019 for corns and callouses. [Tr. 427] Surgical and

conservative treatment options were discussed, but Gootee did not choose to proceed with

surgery. Hall dispensed the custom orthotics and prescribed urea cream.

       Amy Hiler, D.O., examined Gootee on April 28, 2018. [Tr. 354] Gootee complained

at that time of back pain, fatigue, and panic attacks. Hiler noted that Gootee’s gait was normal

and she was able to rise from a seated position without assistance. [Tr. 355] She could heel

and tandem walk without problems but could not stand on toes or bend and squat without

difficulty. Gootee was alert and oriented, cooperated, and able to communicate effectively,

but appeared anxious.

       Hiler concluded that Gootee should be able to sit, walk, and/or stand for a full workday

with sufficient rest breaks. However, she reported that Gootee might not be able to lift and

carry objects without limitations due to tremors. Hiler noted that the claimant could hold a

conversation, respond appropriately to questions, and carry out and remember instructions.

Ultimately, she recommended a psychiatric consult because she believed mental illness

limitations outweighed physical limitations. [Tr. 356]

       Gootee began counseling at White House Clinic on February 7, 2018. [Tr. 359]

Donetta Peek, LCSW, observed that Gootee had experienced significant trauma throughout
                                             -4-
Case: 5:20-cv-00499-DCR Doc #: 21 Filed: 08/26/21 Page: 5 of 15 - Page ID#: 623




her life and that her symptoms were consistent with severe anxiety. While Gootee was able to

attend to her grandchildren’s basic needs, she felt she was unable to concentrate on housework.

Peek educated Gootee on deep breathing techniques, imagery, meditation, and muscle

relaxation. Gootee attended a total of three counseling sessions, concluding on May 2, 2018.

Although Gootee exhibited moderate progression, she did not return for additional scheduled

sessions. [See Tr. 365.]

       Peek issued a medical source statement regarding Gootee’s mental health on October

8, 2018. [Tr. 419-21] Peek indicated that Gootee had chronic post-traumatic stress disorder,

panic disorder, and other specified depressive disorder.        According to Peek, Gootee’s

symptoms included panic attacks, extreme startle responses, poor sleep, flashbacks, poor

concentration, crying spells, anhedonia, guilt, difficulty making decisions, irritability, social

withdrawal, lack of trust, and poor motivation. Peek opined that these matters would interfere

to the point that Gootee would be unable to maintain persistence and pace to engage in

competitive employment. Further, she reported that the symptoms limited Gootee’s abilities

to perform activities of daily living, social functioning, and concentration, persistence, and

pace to a marked degree. Peek also reported that Gootee had experienced extreme episodes of

decompensation, defined as at least four or more in one year, each lasting two weeks. [Tr.

420] Finally, Peek opined that a minimal increase in mental demands or change would cause

Gootee to decompensate and she would likely miss work more than four times per month due

to psychological symptoms.

       Barry Rebeck, M.D., provided a medical source statement regarding the state of

Gootee’s mental health on November 9, 2018. [Tr. 423-25] Rebeck largely echoed Peek’s



                                              -5-
Case: 5:20-cv-00499-DCR Doc #: 21 Filed: 08/26/21 Page: 6 of 15 - Page ID#: 624




findings and reported that the claimant was unable to function outside of a highly supportive

living situation. [Tr. 424]

       State agency consultant T. Bessent, M.D., reviewed Gootee’s file on May 21, 2018.

[Tr. 97] Bessent concluded that Gootee could occasionally lift and/or carry 50 pounds and

could frequently lift and/or carry 25 pounds. Bessent further opined that Gootee could sit and

stand and/or walk about six hours in an eight hour workday. Bessent believed Gootee had an

unlimited ability to push and/or pull, with the exception of the weight limits on her ability to

lift and carry. Bessent concluded that Gootee could frequently stoop, kneel, crouch, crawl,

and climb ramps, stairs, ladders, ropes, and scaffolds. [Tr. 96] Finally, Bessent reported that

Gootee should avoid concentrated exposure to extreme cold and vibration due to her

neuropathy. [Tr. 97] Allen Dawson, M.D., reviewed the file on August 19, 2018, and his

findings were consistent with those of Bessent. [Tr. 109-114]

       Dan Vandivier, Ph.D., reviewed the file on July 25, 2018. [Tr. 108] He concluded that

Gootee had mild limitations with respect to the ability to understand, remember, or apply

information; interact with others; concentrate, persist or maintain pace; and adapt or manage

herself.

       Dr. Belanger wrote in support of Gootee’s social security application on October 9,

2018. [Tr. 422] He reported that she suffered from “severe debilitating anxiety and depression

related to PTSD[,] . . . mak[ing] it difficult to concentrate and focus on tasks and deal with

work related stress.” Belanger additionally noted that Gootee suffered from chronic low back

pain which made it difficult to bend and lift or stand and walk for prolonged periods. Finally,

Belanger reported that Gootee’s diabetes caused chronic pain and numbness in her feet. By

February 2019, Belanger noted that Gootee was “finally using insulin” and her fasting salivary
                                             -6-
Case: 5:20-cv-00499-DCR Doc #: 21 Filed: 08/26/21 Page: 7 of 15 - Page ID#: 625




glucose had improved. [Tr. 432-35] Additionally, he noted her diagnosis of PTSD, but

indicated that she was “stable on present meds.”

       Following the administrative hearing, ALJ Lovitt determined that Gootee had the

following severe impairments: obesity; poorly controlled type II diabetes mellitus; anxiety;

post-traumatic stress disorder (“PTSD”); and degenerative disc disease. [Tr. 29] After

considering the entire record, he determined that Gootee had the functional residual capacity

to perform light work as defined in 20 C.F.R. § 404.1567(b), with the following modifications:

       Occasional climbing of ramps and stairs; frequent balancing; occasional
       stooping, kneeling and crouching; no crawling, climbing of ladders, ropes or
       scaffolds; no more than frequent exposure to temperature extremes, vibrations
       and workplace hazards such as dangerous machinery with moving parts that fail
       to stop when human contact is lost; with no fast-paced manufacturing sector
       production line or assembly work; would be off task for no more than 10% of
       the workday, in addition to normally scheduled breaks and would miss no more
       than one day per month due to her impairments.

[Tr. 32] The ALJ concluded that Gootee was capable of performing her past relevant work as

a cashier, data entry and service clerk. [Tr. 36] Additionally, based on the vocational expert’s

testimony, the ALJ further concluded that there were other jobs existing in significant numbers

in the national economy that she could perform. [Tr. 37] Accordingly, the ALJ found that

Gootee was not disabled under the Social Security Act.

                                              III.

       A “disability” under the Social Security Act is defined as “the inability to engage in

‘substantial gainful activity’ because of a medically determinable physical or mental

impairment of at least one year’s expected duration.” Cruse v. Comm’r of Soc. Sec., 502 F.3d

532, 539 (6th Cir. 2007) (citing 42 U.S.C. § 423(d)(1)(A)). A claimant’s Social Security

disability determination is made by an ALJ in accordance with “a five-step ‘sequential


                                             -7-
Case: 5:20-cv-00499-DCR Doc #: 21 Filed: 08/26/21 Page: 8 of 15 - Page ID#: 626




evaluation process.’” Combs v. Comm’r of Soc. Sec., 459 F.3d 640, 642 (6th Cir. 2006) (en

banc). If the claimant satisfies the first four steps of the process, the burden shifts to the

Commissioner with respect to the fifth step. See Jones v. Comm’r of Soc. Sec., 336 F.3d 469,

474 (6th Cir. 2003).

       A claimant must first demonstrate that she is not engaged in substantial gainful

employment at the time of the disability application. 20 C.F.R. § 404.1520(b). Second, the

claimant must show that she suffers from a severe impairment or a combination of

impairments. 20 C.F.R. § 404.1520(c). Third, if the claimant is not engaged in substantial

gainful employment and has a severe impairment which is expected to last for at least twelve

months and which meets or equals a listed impairment, she will be considered disabled without

regard to age, education, and work experience. 20 C.F.R. § 404.1520(d). Fourth, if the

claimant has a severe impairment but the Commissioner cannot make a determination

regarding disability based on medical evaluations and current work activity, the Commissioner

will review the claimant’s RFC and relevant past work to determine whether she can perform

her past work. 20 C.F.R. § 404.1520(e). If she can, she is not disabled. 20 C.F.R. §

404.1520(f).

       Under the fifth step of the analysis, if the claimant’s impairments prevent her from

doing past work, the Commissioner will consider her RFC, age, education, and past work

experience to determine whether she can perform other work. If she cannot perform other

work, the Commissioner will find the claimant disabled. 20 C.F.R. § 404.1520(g). “The

Commissioner has the burden of proof only on ‘the fifth step, proving that there is work

available in the economy that the claimant can perform.’” White v. Comm’r of Soc. Sec., 312



                                            -8-
Case: 5:20-cv-00499-DCR Doc #: 21 Filed: 08/26/21 Page: 9 of 15 - Page ID#: 627




F. App’x 779, 785 (6th Cir. 2009) (quoting Her v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th

Cir. 1999)).

       This Court’s review is limited to determining whether the ALJ’s findings are supported

by substantial evidence and whether the ALJ applied the proper legal standards in reaching his

decision. Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Substantial

evidence is such relevant evidence as reasonable minds might accept as sufficient to support

the conclusion. Richardson v. Perales, 402 U.S. 389, 401 (1971); Bass v. McMahon, 499 F.3d

506, 509 (6th Cir. 2007). The Commissioner’s findings are conclusive if they are supported

by substantial evidence. 42 U.S.C. § 405(g).

                                               IV.

       Gootee contends that summary judgment in her favor should be granted because “the

overwhelming weight of the treating and examining physician opinions prove that [she] is

totally disabled.” [Record No. 18-1, p. 11] The plaintiff has failed to develop this argument

by applying it to the facts of the case. Instead, she has simply provided numerous out-of-

context quotations from various cases within the Sixth Circuit. Regardless, the ALJ’s decision

is supported by substantial evidence and the plaintiff’s argument fails.

       The plaintiff’s subjective complaints are inconsistent with objective test results and her

own reports of what she is capable of doing on a daily basis. Although Gootee claims that she

can barely walk or stand due to back pain, her most recent MRI shows only mild degenerative

changes. To the extent Gootee claims that physical and mental limitations preclude her from

completing activities or interacting with the public, this is inconsistent with her report that she

goes shopping “every other day” for an hour at a time. [See Tr. 228] She also reported driving



                                               -9-
Case: 5:20-cv-00499-DCR Doc #: 21 Filed: 08/26/21 Page: 10 of 15 - Page ID#: 628




her grandchildren to school every day, doing laundry every day, and cleaning her house. [Tr.

225]

       The ALJ found the opinions of state agency consultants T. Bessent M.D., Allen

Dawson, M.D., and Dan Vandivier, Ph.D., somewhat persuasive. Specifically, the ALJ found

the mental limitations consistent with Gootee’s activities of daily living and her recent reports

of improved psychological symptoms. However, the ALJ determined that the recommended

exertional limitations were not sufficiently restrictive because they did not account for

Gootee’s diabetic neuropathy and fluctuating blood glucose levels.

       The ALJ also found Amy Hiller’s opinion somewhat persuasive. While the opinion

was consistent with and supported by the evidence of record, Hiller did not specify what she

meant by “sufficient rest breaks” or the lifting and carrying limitations she indicated.

       The ALJ found the opinions of Donetta Peek, Dr. Belanger, and Dr. Rebeck to be

unpersuasive. The ALJ noted that the extreme limitations assessed by Peek and Rebeck were

not supported by the evidence. To the contrary, Gootee is capable of performing household

chores, driving, and raising her four grandchildren. Gootee did not require extensive mental

health treatment such as inpatient or psychiatric hospitalization. Further, Dr. Belanger based

his statement, in significant part, on a distant traumatic event after which the plaintiff held full-

time work for years. Belanger’s other statements were conclusory and were not supported by

objective evidence or reference to treatment records.

       Plaintiff does not articulate how the ALJ erred in evaluating these opinions. Under

agency rules for considering opinion evidence, an ALJ must assess the persuasiveness of

medical opinions using the following factors: 1) supportability; 2) consistency; 3) relationship

with the claimant; 4) specialization; and 5) other factors. 20 C.F.R. § 404.1520c(a)(c).
                                               - 10 -
Case: 5:20-cv-00499-DCR Doc #: 21 Filed: 08/26/21 Page: 11 of 15 - Page ID#: 629




Supportability and consistency are the two most important factors, and the only ones that the

ALJ must address in his decision. 20 C.F.R. § 404.1520c(b)(2). Here, the ALJ has done so

with regard to each of the medical opinions at issue. [Tr. 34-35] Because the ALJ has applied

the correct legal standard and his findings are supported by substantial evidence, those findings

are conclusive, and plaintiff’s argument fails.

       Gootee next argues that “the lay testimony proves that [she] is totally disabled,” and

that the ALJ “fail[ed] to apply the Sixth Circuit pain standard.” [Record No. 18-1, p. 12]

Plaintiff does a marginally better job at developing these arguments and applying them to the

facts of the case, but they remain unavailing.

       Without specifically addressing what “lay testimony” to which she refers, Gootee

appears to argue that her past work history should conclusively establish the credibility of her

statements that she is disabled, and that the ALJ failed to clearly set forth his reasons for

discounting those statements. [Record No. 18-1, pp. 11-12] While it is true that a claimant’s

inclination towards employment may support their credibility, that alone does not conclusively

establish the credibility of a claimant’s assertions. See Allen v. Califano, 613 F.2d 139, 147

(6th Cir. 1980) (discussing a plaintiff’s inclination towards employment as one factor among

many undermining the finding that she could engage in substantial gainful employment).

Moreover, the ALJ did clearly explain his reasons for discounting Gootee’s allegations

regarding the intensity and limiting effects of her symptoms, and in doing so correctly applied

the “pain standard.”

       The ALJ first set forth the two-step process for considering a claimant’s symptoms

(which Gootee refers to as the “pain standard”). [Tr. 33] The ALJ next outlined the list of

factors used to evaluate the intensity, persistence, and limiting effects of an individual’s
                                             - 11 -
Case: 5:20-cv-00499-DCR Doc #: 21 Filed: 08/26/21 Page: 12 of 15 - Page ID#: 630




symptoms.2 [Id.] Having set out the proper legal standard, the ALJ concluded that Gootee’s

medically determinable impairments could reasonably be expected to cause her alleged

symptoms, but that her statements concerning the intensity, persistence and limiting effects of

the symptoms were not consistent with the objective evidence. [Tr. 34]

       In explaining the reasoning behind this conclusion, the ALJ noted that Gootee’s

statements were contradicted by the evidence of record. [Id.] As the ALJ discussed, despite

Gootee’s allegations of debilitating symptoms, her treatment regime was conservative,

consisting mostly of routine follow-up visits with Dr. Belanger, who recorded largely normal

findings. [Tr. 370, 373-76, 379-81, 434-45, 440, 446, 452] The ALJ noted that Gootee had

not been referred to any specialists nor placed in any notable studies or treatment programs.

[Tr. 34] Such conservative treatment and normal findings undercut Gootee’s allegations about

the intensity of her symptoms. See 20 C.F.R. § 404.1529(c)(4) (stating an ALJ must consider

conflicts between a claimant’s statements and the signs and laboratory findings); Helm v.

Comm’r of Soc. Sec. Admin., 405 F.App’x 997, 1001 (6th Cir. 2011) (unpublished) (noting

that a modest treatment regimen is generally inconsistent with a finding of total disability).

       Additionally, the ALJ explained that Gootee’s daily activities undermined her

allegations as well. [Tr. 34] Again, despite Gootee’s assertions about the severity of her

symptoms, her testimony indicated that she was caring for her four grandchildren full-time,

including transporting them to school, preparing meals, and doing laundry. [Tr. 225, 359] The

ALJ reasonably relied on these facts to support his conclusion, as he was entitled to do. 20



2
       Such factors include the claimant’s daily activities, the location, duration, frequency,
and intensity of the symptoms, and any treatment the claimant has received for the symptoms,
among others. 20 C.F.R. § 404.1529(c)(3).
                                             - 12 -
Case: 5:20-cv-00499-DCR Doc #: 21 Filed: 08/26/21 Page: 13 of 15 - Page ID#: 631




C.F.R. § 404.1529(c)(3)(i) (stating that an ALJ must consider a claimant’s activities); Cruse v.

Comm’r of Soc. Sec., 502 F.3d 532, 543 (6th Cir. 2007) (illustrating that it is appropriate for

an ALJ to take a claimant’s daily activities into account in making a credibility determination).

As the above demonstrates, ALJ Lovitt applied the correct “pain standard,” clearly set forth

the reasons for his credibility determination, and those reasons are supported by substantial

evidence existing in the record. Therefore, the ALJ’s determination is conclusive and the

plaintiff’s arguments on these points fail.

       Finally,3 Gootee argues that the “[v]ocational [e]xpert’s testimony proves that [she] is

totally disabled.” [Record No. 18-1, p. 13] She does not explain how or why, or even cite to

the vocational expert’s testimony. In any event, the testimony of the vocational expert does

the exact opposite. The testimony provides substantial evidence to support the ALJ’s finding

that Gootee is not disabled.

       The Sixth Circuit has established that a vocational expert’s testimony concerning the

availability of suitable work may constitute substantial evidence where the testimony is elicited

in response to a hypothetical question that accurately sets forth the plaintiff’s physical and

mental impairments. Smith v. Halter, 307 F.3d 377, 378 (6th Cir. 2001) (citing Varley v. Sec’y

of Health & Hum. Servs., 820 F.2d 777, 779 (6th Cir. 1987)). Here the ALJ posed a

hypothetical to the vocational expert setting forth Gootee’s limitations. And the vocational

expert testified that such an individual could perform Gootee’s past relevant work. [Tr. 80-

81] The vocational expert also testified that such a person would be able to perform three other



3
       Though Gootee once again raises her Appointments Clause challenge to the ALJ who
presided over her hearing, that challenge has already been rejected by this Court and will not
be addressed in further herein. [Record No. 17]
                                              - 13 -
Case: 5:20-cv-00499-DCR Doc #: 21 Filed: 08/26/21 Page: 14 of 15 - Page ID#: 632




representative unskilled light occupations existing in significant numbers in the national

economy. [Tr. 81-83] The ALJ reasonably relied on this testimony in finding that Gootee was

not disabled. [Tr. 36-37] Nothing more is required.

                                               V.

       Because ALJ Lovitt had “the enormous task of making sense of the record, reconciling

conflicting medical opinions and evidence, and weighing the credibility of [Gootee’s]

subjective complaints,” this Court’s review is limited to whether he relied on evidence that “a

reasonable mind might accept as adequate to support a conclusion.” Buxton v. Halter, 246

F.3d 762, 775 (6th Cir. 2001) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). At

each stage of the analysis, ALJ Lovitt explained which evidenced compelled his conclusion,

and why he considered certain evidence less persuasive. He considered the combined effects

of Gootee’s impairments and assigned an RFC that addressed those impairments. At the final

step of the analysis, he relied on a vocational expert to determine that significant jobs exist in

the nation economy that Gootee may perform. Therefore, his decision is supported by

substantial evidence.

       Based on the foregoing analysis and discussion, it is hereby

       ORDERED as follows:

       1.      Plaintiff Kimberly Gootee’s motion for summary judgment [Record No. 18] is

DENIED.

       2.      Defendant Acting Commissioner Kilolo Kijakazi’s motion for summary

judgment [Record No. 20] is GRANTED.




                                              - 14 -
Case: 5:20-cv-00499-DCR Doc #: 21 Filed: 08/26/21 Page: 15 of 15 - Page ID#: 633




      Dated: August 26, 2021.




                                     - 15 -
